Citation Nr: 1612829	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  09-32 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension to include as due to herbicide exposure and/or as secondary to diabetes mellitus or coronary artery disease.  

2.  Entitlement to service connection for peripheral vascular disease to include as due to herbicide exposure and/or as secondary to diabetes mellitus or coronary artery disease.  

3.  Entitlement to an increased rating in excess of 10 percent for peripheral neuropathy of the right upper extremity.  

4.  Entitlement to an increased rating in excess of 10 percent for peripheral neuropathy of the left upper extremity.  

5.  Entitlement to an increased rating in excess of 20 percent for peripheral neuropathy of the right lower extremity.  

6.  Entitlement to an increased rating in excess of 20 percent for peripheral neuropathy of the left lower extremity.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1968 to March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Philadelphia, Pennsylvania.  Jurisdiction of this appeal was subsequently transferred to the RO in Nashville, Tennessee.  

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing held in Nashville, Tennessee, in May 2013.  A transcript of this hearing has been added to the claims file.  

These issues were previously before the Board in November 2013.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Also perfected for appellate review and before the Board in November 2013 was the issue of service connection for an acquired psychiatric disorder, to include depression.  In a February 2014 rating decision, the Veteran was awarded service connection for depressive disorder.  Because the Veteran was awarded service connection for this disability, it is no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam while on active duty and is presumed to have been exposed to Agent Orange.

2.  The Veteran has a current diagnosis of hypertension.
 
3.  The Veteran has been granted service connection for diabetes mellitus and for coronary artery disease.  

4.  The Veteran's hypertension did not have its onset in service, become chronic in service or exhibit continuous symptoms since service, did not manifest to a compensable degree within a year of service separation, is not causally or etiologically related to service, including as due to herbicide exposure, and is not due to or aggravated by a service-connected disability.  

5.  The Veteran has a current diagnosis of peripheral vascular disease.  

6.  The Veteran's peripheral vascular disease did not have its onset in service, become chronic in service or exhibit continuous symptoms since service, did not manifest to a compensable degree within a year of service separation, is not causally or etiologically related to service, including as due to herbicide exposure, and is not due to or aggravated by a service-connected disability.  

7.  For the entire rating period from May 28, 2008, the Veteran's peripheral neuropathy of the right upper extremity has resulted in no more than mild impairment of the right arm and hand.  

8.  For the entire rating period from May 28, 2008, the Veteran's peripheral neuropathy of the left upper extremity has resulted in no more than mild impairment of the left arm and hand.  

9.  For the entire rating period from May 28, 2008, the Veteran's peripheral neuropathy of the right lower extremity has resulted in no more than moderate impairment of the right leg and foot.  

10.  For the entire rating period from May 28, 2008, the Veteran's peripheral neuropathy of the left lower extremity has resulted in no more than moderate impairment of the left leg and foot.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service nor is it due to herbicide exposure or secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).  

2.  Peripheral vascular disease was not incurred in or aggravated by service nor is it due to herbicide exposure or secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).  

3.  The criteria for a disability rating in excess of 10 percent for peripheral neuropathy of the right upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8515 (2015).  

4.  The criteria for a disability rating in excess of 10 percent for peripheral neuropathy of the left upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8515 (2015).  

5.  The criteria for a disability rating in excess of 20 percent for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8520 (2015).  

6.  The criteria for a disability rating in excess of 20 percent for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8520 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Upon receipt of the Veteran's claims, VA issued VCAA notice in the form of an July 2008 letter that informed the Veteran of the evidence generally needed to support the claims on appeal.  This notice included information regarding the assignment of an increased rating and effective date; what actions he needed to undertake; and how VA would assist in developing the claims.  The initial VCAA notice letter was also issued to the Veteran prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA treatment records, and any identified private treatment records have all been obtained.  The Veteran was afforded several medical examinations, most recently in December 2013, for the disabilities on appeal.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disabilities sufficient to decide the claims.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  At the May 2013 Board hearing, the Veterans Law Judge identified the issues on appeal and posed questions to elicit testimony from the appellant regarding the alleged origins, past and current symptoms, treatment, and functional impairment for the disabilities on appeal.  At the Board hearing, no evidence was shown to be missing from the record for the appeals adjudicated herein.  In consideration of the foregoing, the Board finds that the duties under 38 C.F.R. § 3.103(c)(2) were met.  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no issue as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

Service Connection - Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Service connection may be awarded for any disability which is proximately due to or the result of, or is otherwise aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310.  

In the present case, the Veteran has current diagnoses of hypertension and peripheral vascular disease.  Cardiovascular-renal diseases, to include hypertension and peripheral vascular disease, are recognized by VA as "chronic diseases."  See 38 C.F.R. § 3.309(a) (2015).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As the Veteran in the present case has been diagnosed with hypertension and peripheral vascular disease, this presumption is applicable to the pending appeal.  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as hypertension and peripheral vascular disease, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

The Veteran also alleges that hypertension and/or peripheral vascular disease are the result of herbicide exposure.  For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent (including Agent Orange), a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  

"Service in the Republic of Vietnam" means actual service in country in Vietnam from January 9, 1962, to May 7, 1975, and includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (VA's requirement that a veteran must have "stepped foot" on landmass of Vietnam or the inland waters of Vietnam for agent orange/herbicide exposure presumption is a valid interpretation of the statute); VAOPGCPREC 7-93 (holding that service in Vietnam does not include service of a Vietnam-era veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace); VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off-shore of the Republic of Vietnam is not qualifying service in Vietnam).  

The Veteran's DD Form-214 reflects service in Vietnam.  For such veterans, exposure to herbicides is presumed.  When exposure to an herbicide agent during service is established, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there was no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  

During the pendency of this appeal, on August 31, 2010, the VA Secretary published a final rule in the Federal Register amending 38 C.F.R. § 3.309(e).  See 75 Fed. Reg. 53,202.  The final rule was effective August 31, 2010.  Specifically, VA amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina) to the list of diseases associated with exposure to certain herbicide agents.  A newly added Note 3 at the end of § 3.309 states that: "for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease."  

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a veteran from establishing service connection with proof of direct causation, or on any other recognized basis.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

VA is bound to consider all pertinent theories of service connection, whether or not a theory is raised by a veteran.  See Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000) (holding that a claim for disability compensation should be broadly construed to encompass all possible theories of entitlement).  Thus, as an initial matter, the Board must consider service connection based on onset of hypertension and/or peripheral vascular disease during active duty service, or within a year thereafter, or having been chronic or with continuous symptoms since service.  

Service Connection - Hypertension

The Veteran contends that service connection is warranted because the current hypertension is related to in-service exposure to herbicides.  The record reflects that the Veteran had in-country service in the Republic of Vietnam during the Vietnam era; therefore, in-service herbicide exposure is presumed.  See 38 C.F.R. § 3.307(a)(6)(m).  In the alternative, the Veteran contends hypertension is due to or aggravated by a service-connected disability, to include diabetes mellitus and/or coronary artery disease.  

"Hypertension" refers to persistently high arterial blood pressure.  Medical authorities have suggested various thresholds ranging from 140 mm Hg systolic and from 90 mm Hg diastolic to as high as 200 mm Hg systolic and 110 mm Hg diastolic as reflective of hypertension.  See Dorland's Illustrated Medical Dictionary 896 (32d ed. 2012).  Similarly, for VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm or greater.  The term "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101, Note 1 (2015).

The Board finds that the Veteran has a current disability of hypertension, as confirmed on VA examination in December 2013.  

After a review of all the evidence, both lay and medical, the Board finds that no vascular injury, disease, or chronic symptoms of hypertension occurred during service or were manifested during service.  Review of the service treatment records shows that, while on active duty, blood pressure readings were consistently within normal limits.  The February 1970 service separation examination is illegible with regard to blood pressure readings, but on Reserve duty medical examination in February 1974, the Veteran's blood pressure was 138/84.  Likewise, on a February 1970 report of medical history, the Veteran denied any history of high or low blood pressure.  

Thus, blood pressure readings throughout service and shortly after service separation were within normal limits and the Veteran does not contend that symptoms of hypertension began in service; he reported to a VA examiner in December 2013 that he was never given a diagnosis of hypertension in service, and was never told at that time of any evidence or suspicion of hypertension.  Therefore, the evidence does not in any way indicate the presence of hypertension or chronic symptoms of hypertension during service.  As the weight of the evidence demonstrates no chronic symptoms of hypertension during service, the criteria for presumptive service connection under 38 C.F.R. § 3.303(b) based on chronic symptoms in service are not met.  

The Board next finds that the evidence shows that symptoms of hypertension were not continuous since service, including not to a degree of ten percent within one year of service separation.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  Review of the Veteran's post-service treatment records, including the 1974 Reserve service medical examination report, show that blood pressure readings were within normal limits for many years following service.  The Veteran reported that he was originally diagnosed with hypertension in approximately 1985 and multiple VA treatment records noted that onset of hypertension was in 1980s, according to the Veteran's self-reported history.  

The Veteran is competent to report a past medical diagnosis of hypertension and there is no indication that his account is not credible.  The absence of post-service findings, diagnosis, or treatment for hypertension for many years after service separation is just one factor in this case, along with other factors such as the Veteran's own post-service report of onset of hypertension in approximately 1985, and the affirmative lay history and clinical findings upon examination at service separation examination, that tends to weigh against a finding of hypertension in service or continuous symptoms after service separation.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000.  The absence of post-service treatment is not the only factor relied upon by the Board in making this finding, but is only one of several factors relied upon, and the Board's reliance upon this factor is consistent with the balanced holding in Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence).  As the weight of the evidence demonstrates no continuous symptoms of hypertension since service, the criteria under 38 C.F.R. § 3.303(b) for presumptive service connection for continuous post-service symptoms are not met.  

The Veteran does not contend that his hypertension manifested to a compensable degree during the first post-service year.  Additionally, as stated above, the evidence does not otherwise show manifestations of hypertension to a degree of ten percent within one year of service separation; therefore, the Board finds that, because hypertension was not manifested to a degree of ten percent within one year of service separation, there is no basis for presumptive service connection.  38 C.F.R. §§ 3.307, 3.309. 

The Board further finds that the weight of the evidence demonstrates that hypertension, which first manifested many years after service, was not caused by any in-service event, including presumed herbicide exposure during service.  As noted, hypertension is, by regulation, not a disease for which service connection may be presumed as being the result of herbicide exposure.  The scientific studies reviewed as part of that regulatory process indicated that there was "limited or suggestive evidence" of a possible relationship between herbicide exposure and hypertension that developed many years later; however, the possibility could not clearly be distinguished from more prevalent scientifically established risk factors in evaluating the risk to individual veterans.  It was also noted that there were limitations in the studies regarding hypertension.  See 79 Fed. Reg. 20,309, 20,310 (April 11, 2014).

After reviewing the record, the December 2013 VA examiner opined that it was less likely than not that the Veteran's hypertension was incurred in or caused by service, to include presumed herbicide exposure during service.  In support of the medical opinion, the VA examiner reasoned that the Veteran's blood pressure readings at service enlistment and separation were within the normal range and that hypertension was not subsequently diagnosed until approximately 15 years after service separation.  The examiner assessed that medical evidence to support causality between Agent Orange and hypertension is lacking.  

Regarding the contention of hypertension as caused or aggravated by service-connected disabilities, to include diabetes mellitus and coronary artery disease, this question was also addressed by the December 2013 VA examiner.  Regarding diabetes mellitus, the VA examiner noted that onset of hypertension preceded onset of diabetes by many years, and the VA examiner could find no evidence that the Veteran's blood pressure increased or that the Veteran developed renal dysfunction with the onset of diabetes; thus, the VA examiner opined that diabetes neither caused nor aggravated the hypertension.  

The December 2013 VA examiner next opined that the Veteran's coronary artery disease involved only the coronary arteries, whereas hypertension involved systemic arterial processes and was related to genetics and lifestyle factors.  Thus, the VA examiner could find no evidence that hypertension was either caused or aggravated by the coronary artery disease.  

Because the December 2013 VA examiner had an accurate history for the Veteran, medical expertise and training, and provided a sound rationale for the medical opinion, this VA opinion statement is of significant probative value.  There is also no medical opinion to the contrary of record.  As such, direct and presumptive service connection for hypertension may not be established, including as due to herbicide exposure.  38 C.F.R. §§ 3.303, 3.307, 3.309.  Likewise, the preponderance of the evidence is against the award of service connection on a secondary basis, as due to or aggravated by a service-connected disability or disabilities.  38 C.F.R. § 3.310.  

The Board finds that, while the Veteran, as a lay person, is competent to report symptoms of hypertension that he experiences at any time, under the facts of this case that include no chronic symptoms in service and no continuous symptoms after service, he has not been shown to have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding whether hypertension (a vascular disorder) was caused by service, to include exposure to herbicides, or by a service-connected disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan, 451 F.3d 1331 (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical questions require specialized training for a determination as to diagnosis and causation, and such questions are therefore not susceptible of lay opinions on etiology, and the Veteran's statements therein cannot be accepted as competent medical evidence.  See also Waters v. Shinseki, 601 F.3d 1274, 1277 1278 (Fed. Cir. 2010) (concluding that a veteran's lay belief that his schizophrenia and anti-psychotic drugs to treat it had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  

Lay testimony on the question of the etiology of the current hypertension to service is not competent in the present case because the Veteran is not competent to state that hypertension was incurred in service, or as due to a service-connected disability.  Such a diagnosis requires clinical blood pressure readings which are neither found within the record during or immediately following his service period, and are not alleged by the Veteran.  Additionally, an opinion of etiology would require knowledge of the complexities of the cardiovascular system, the various causes of unobservable hypertension, and would involve objective clinical testing that the Veteran is not competent to perform.  The Veteran's statements attributing current hypertension to service, to include herbicide exposure, and/or a service-connected disability are further outweighed by the lay and medical evidence of record showing no hypertension symptoms, diagnosis, or treatment at, and immediately after, service separation, and no etiological relationship of the hypertension to in-service exposure to herbicides or to a service-connected disability.  

For these reasons, the Board finds that the weight of the lay and medical evidence shows that the hypertension disability was not incurred in service, is not otherwise related to service, to include presumed exposure to herbicides, may not be presumed to have been incurred therein, and is not caused or aggravated by a service-connected disability.  As such, service connection for hypertension is not warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Service Connection - Peripheral Vascular Disease

The Veteran contends that service connection is warranted for peripheral vascular disease, as this disorder is the result of the conditions of service; specifically, having to wear wet socks for many hours while marching in the jungle during the rainy season.  He also asserts peripheral vascular disease is related to in-service exposure to herbicides.  As noted above, in-service herbicide exposure is presumed.  See 38 C.F.R. § 3.307(a)(6)(m).  In the alternative, the Veteran contends peripheral vascular disease is due to or aggravated by a service-connected disability, to include diabetes mellitus and/or coronary artery disease.  

The Board finds that the Veteran has a current disability of peripheral vascular disease, as confirmed on VA examination in December 2013.  

After a review of all the evidence, both lay and medical, the Board finds that the service treatment records contain no diagnoses of or treatment for peripheral vascular disease.  Review of the service treatment records shows that, while on active duty, no vascular abnormalities were noted.  The February 1970 service separation examination and the February 1974 Reserve duty medical examination were both negative for vascular abnormalities.  Likewise, on a February 1970 report of medical history, the Veteran denied any history of any form of a vascular disorder.  

Thus, throughout service and shortly thereafter, the Veteran was without any signs or symptoms of peripheral vascular disease or a vascular disorder.  A December 2013 VA examiner, after physical examination of the Veteran and review of the claims file, opined that peripheral vascular disease first had its onset in the 1980s, based on the Veteran undergoing a coronary artery bypass graft in 1985.  The VA examiner found no evidence of in-service onset of peripheral vascular disease, or that peripheral vascular disease manifested as a chronic disorder at that time.  The VA examiner also found no evidence of onset of peripheral vascular disease to a compensable degree within a year of service separation.  Therefore, the evidence does not in any way indicate the presence or symptoms of peripheral vascular disease during service, or chronic symptoms thereof during service.  As the weight of the evidence demonstrates no chronic symptoms of peripheral vascular disease during service, the criteria for presumptive service connection under 38 C.F.R. § 3.303(b) based on chronic symptoms in service are not met.  

The Board next finds that the evidence shows that symptoms of peripheral vascular disease were not continuous since service (38 C.F.R. § 3.303(b)), including not to a degree of ten percent within one year of service separation.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  Review of the Veteran's post-service treatment records, as noted above, indicate an absence of symptoms of peripheral vascular disease during service and for many years following service.  The absence of post-service findings, diagnosis, or treatment for peripheral vascular disease for many years after service separation is one factor in this case that tends to weigh against a finding of peripheral vascular disease in service or continuous symptoms after service separation.  See Buchanan, 451 F.3d at 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson, 230 F.3d at 1330.  The absence of post-service treatment is not the only factor relied upon by the Board in making this finding, but is only one of several factors relied upon, and the Board's reliance upon this factor is consistent with the balanced holding in Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence).  As the weight of the evidence demonstrates no continuous symptoms of peripheral vascular disease since service, the criteria under 38 C.F.R. § 3.303(b) for presumptive service connection for continuous post-service symptoms are not met.  Likewise, the Board finds that, because peripheral vascular disease was not manifested to a degree of ten percent within one year of service separation, there is no basis for presumptive service connection.  38 C.F.R. §§ 3.307, 3.309.  

The Board further finds that the weight of the evidence demonstrates that peripheral vascular disease, which first manifested many years after service, was not caused by any in-service event, including the wearing of wet socks or presumed herbicide exposure during service.  As noted, peripheral vascular disease is, by regulation, not a disease for which service connection may be presumed as being the result of herbicide exposure.  The Veteran has also not submitted any competent evidence of a nexus between herbicide exposure and peripheral vascular disease.  

After reviewing the record, the December 2013 VA examiner opined that it was less likely than not that the Veteran's peripheral vascular disease was incurred in or caused by service, to include presumed herbicide exposure or having to wear wet socks during Vietnam service.  In support of the medical opinion, the VA examiner reasoned that the Veteran's peripheral vascular disease was due to genetics and post-service lifestyle factors, such as poor diet, high cholesterol, and smoking.  The examiner also noted that peripheral vascular disease was not subsequently diagnosed until approximately 10-plus years after service separation.  The examiner thus opined that peripheral vascular disease was less likely than not related to any disease or injury of service.  

Regarding the contention of peripheral vascular disease as caused or aggravated by service-connected disabilities, to include diabetes mellitus and coronary artery disease, this question was also addressed by the December 2013 VA examiner.  Regarding diabetes mellitus, the examiner noted that onset of peripheral vascular disease preceded onset of diabetes by many years, and examiner could find no evidence that the Veteran's peripheral vascular disease was either caused or aggravated by diabetes; thus, the examiner opined that diabetes neither caused nor aggravated the peripheral vascular disease.  

The examiner next opined that the Veteran's coronary artery disease was caused by similar processes that caused peripheral vascular disease, but "one does not cause the other."  Thus, the examiner could find no evidence that peripheral vascular disease was either caused or aggravated by the coronary artery disease.  

Because the December 2013 VA examiner had an accurate history for the Veteran, medical expertise and training, and provided a sound rationale for the medical opinion, this VA opinion statement is of significant probative value.  There is no medical opinion to the contrary of record.  As such, direct and presumptive service connection for peripheral vascular disease may not be established, including as due to herbicide exposure.  38 C.F.R. §§ 3.303, 3.307, 3.309.  Likewise, the preponderance of the evidence is against the award of service connection on a secondary basis, as due to or aggravated by a service-connected disability or disabilities.  38 C.F.R. § 3.310.  

The Board finds that, while the Veteran, as a lay person, is competent to report symptoms of peripheral vascular disease that he experiences at any time, the Veteran has not been shown to have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding whether peripheral vascular disease was caused by service, to include exposure to herbicides, or by a service-connected disability.  See Jandreau, 492 F.3d at 1372; see also Buchanan, 451 F.3d 1331 (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical issues require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology, and the Veteran's statements therein cannot be accepted as competent medical evidence.  See also Waters, 601 F.3d 1274, 1277 1278 (Fed. Cir. 2010) (concluding that a veteran's lay belief that his schizophrenia and anti-psychotic drugs to treat it had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue); Woehlaert, 21 Vet. App. at 462 (concerning rheumatic fever).  

Lay testimony on the question of the etiology of the current peripheral vascular disease to service is not competent in the present case, because the Veteran is not competent to state that peripheral vascular disease was incurred in service, or as due to a service-connected disability.  Such a diagnosis requires clinical findings which are neither found within the record during or immediately following his service period, and are not alleged by the Veteran.  Additionally, an opinion of etiology would require knowledge of the complexities of the cardiovascular system and the various causes of unobservable peripheral vascular disease, and would involve objective clinical testing that the Veteran is not competent to perform.  The Veteran's statements attributing current peripheral vascular disease to service, to include herbicide exposure, and/or a service-connected disability are further outweighed by the lay and medical evidence of record showing no vascular symptoms, diagnosis, or treatment at, and immediately after, service separation, and no etiological relationship of the peripheral vascular disease to in-service exposure to herbicides or to a service-connected disability.  

For these reasons, the Board finds that the weight of the lay and medical evidence shows that the peripheral vascular disease disability was not incurred in service, is not otherwise related to service, to include presumed exposure to herbicides, may not be presumed to have been incurred therein, and is not caused or aggravated by a service-connected disability.  As such, service connection for peripheral vascular disease is not warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102.  

Disability Rating Criteria

Disability ratings are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In adjudicating increased rating claims, the level of disability in all periods since the effective date of the grant of service connection must be taken into account, to include the possibility that a staged rating may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As such, the Board will consider whether staged ratings are appropriate to the pending appeals.  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

The Veteran seeks increased ratings for peripheral neuropathy of the extremities.  A note to 38 C.F.R. § 4.124a  states that the term "incomplete paralysis" where involving peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  Also, when peripheral nerve involvement is wholly sensory, the rating should be for the mild or, at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum rating equal to severe incomplete paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123.  

When rating musculoskeletal disabilities, the Board must also consider whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under any applicable diagnostic code pertaining to limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, where a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).  

Rating Peripheral Neuropathy of the Upper Extremities

The Veteran has been granted separate ratings of 10 percent each for peripheral neuropathy of the right and left hands secondary to diabetes.  He contends these disabilities have worsened in severity, resulting in loss of grip strength and sensation of the fingers, such that an increased rating is warranted.  

These awards have been made under Diagnostic Code 8515, for impairment of the median nerve.  Under Diagnostic Code 8515, incomplete paralysis of the median nerve in the major extremity warrants 10, 30, or 50 percent ratings if it is mild, moderate, or severe, respectively.  For the minor extremity, incomplete paralysis of the median nerve warrants 10, 20, or 40 percent ratings if it is mild, moderate, or severe, respectively.  A 70 percent rating is warranted for paralysis of the median nerve in the major extremity if the paralysis is complete; the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened, and; pain with trophic disturbances.  The same paralysis for the minor extremity warrants a 60 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8515.  In the present case, the Veteran is shown to be right-handed; thus, his right upper extremity is considered the major extremity, and the left upper extremity is considered minor extremity.  

The words "mild," "moderate," and "severe" are not defined in the above rating criteria.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).  

After considering all evidence of record, both lay and medical, the Board finds that the disability picture provided by the record more nearly approximates mild incomplete paralysis of the right and left upper extremities than moderate incomplete paralysis of the right and left upper extremities, and so does not warrant a rating in excess of 10 percent for peripheral neuropathy of either the right or left upper extremity for the entirety of the rating period.  On VA examination in July 2008, the Veteran had no weakness of the right or left upper extremities, and deep tendon reflexes were normal at 2+.  Pinprick and light touch sensation were diminished along the metacarpophalangeal joints bilaterally, according to the Veteran, but nerve conduction studies were essentially within normal limits, with the exception of a slight delay along the left ulnar nerve.  On VA examination in December 2013, the Veteran denied constant or intermittent pain, paresthesias, or dysesthesias of the bilateral upper extremities.  Mild numbing was reported, however.  Grip strength and deep tendon reflexes were both within normal limits for the upper extremities, and sensation was not diminished.  No muscle atrophy was present.  The conclusion by the VA examiner was of normal radial, median, and ulnar nerves bilaterally.  

The Board thus finds that all of these symptoms and impairment more nearly approximate mild incomplete paralysis of the right and left upper extremities and do not more nearly approximate moderate incomplete paralysis of the same.  38 C.F.R. § 4.124a, Diagnostic Code 8515.  

The Board has considered whether a higher rating is warranted due to additional limitation of motion resulting from pain, pain on use, weakness, fatigability, and incoordination.  In the present case, however, the evidence has not exhibited any additional impairment due to such factors.  See DeLuca.  As the evidence has also not exhibited a level of impairment in excess of that noted herein, a staged rating is also not warranted.  Whether referral for an extraschedular rating is warranted will be considered below.  

For these reasons, the Board finds that the weight of the evidence is against finding that the criteria for ratings in excess of 10 percent each for the service-connected peripheral neuropathy of the right and left upper extremities have been met or more nearly approximated at any time during the pendency of the appeal.  38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8115; see Hart, 21 Vet. App. 505.  As such, increased ratings for peripheral neuropathy of the upper extremities are denied.  


Rating Peripheral Neuropathy of the Lower Extremities

The Veteran has been granted separate ratings of 20 percent each for peripheral neuropathy of the right and left feet secondary to diabetes.  He contends these disabilities have worsened in severity, resulting in impaired mobility, such that an increased rating is warranted.  

The Veteran's peripheral neuropathy ratings for the lower extremities have been assigned at 20 percent under Diagnostic Code 8520, for impairment of the sciatic nerve.  This Code provides disability ratings of 10, 20, and 40 percent, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve.  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy.  An 80 percent rating is warranted for complete paralysis of the sciatic nerve.  38 C.F.R. § 4.124(a).

The words "mild," "moderate," and "severe" are not defined in the above rating criteria.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).  

After considering all evidence of record, both lay and medical, the Board finds that the disability picture provided by the record more nearly approximates no more than moderate, and not moderately severe, incomplete paralysis of the right and left lower extremities, and so does not warrant ratings in excess of 20 percent for peripheral neuropathy of the right or left lower extremity for the entirety of the rating period.  On VA examination in July 2008, the Veteran had no weakness of 

the right or left lower extremities, and deep tendon reflexes were diminished at the knees and absent at the ankles.  Pinprick and light touch sensation were diminished along the soles of the feet, but nerve conduction studies were essentially within normal limits.  The Veteran did not wear any special orthopedic shoes, and did not require any assistance devices to aid mobility.  On VA examination in December 2013, the Veteran reported severe constant or intermittent pain of the bilateral lower extremities, as well as severe paresthesias, dysesthesias, and numbing.  Motor strength was within normal limits for the lower extremities, but deep tendon reflexes were again diminished at the knees and absent at the ankles.  Sensation was normal at the knees and ankles but decreased at the feet.  No muscle atrophy was present.  The conclusion by the VA examiner was of normal sciatic and femoral nerves bilaterally.  The VA examiner also opined that the peripheral neuropathy of the lower extremities would impair the Veteran's ability to walk or stand for long periods.  

The Board thus finds that all of these symptoms and impairment more nearly approximate no more than moderate incomplete paralysis of the right and left lower extremities and do not more nearly approximate moderately severe incomplete paralysis of the same.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

The Board has considered whether a higher rating is warranted due to additional limitation of motion resulting from pain, pain on use, weakness, fatigability, and incoordination.  In the present case, however, the evidence has not exhibited any additional impairment due to such factors.  See DeLuca.  As the evidence has also 

not exhibited a level of impairment in excess of that noted herein, a staged rating is also not warranted.  Whether referral for an extraschedular rating is warranted will be considered below.  

For these reasons, the Board finds that the weight of the evidence is against finding that the criteria for ratings in excess of 20 percent each for the service-connected peripheral neuropathy of the right and left lower extremities have been met or more nearly approximated at any time during the pendency of the appeal.  38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8100; see Hart, 21 Vet. App. 505.  As such, increased ratings for peripheral neuropathy of the lower extremities are denied. 

Extraschedular Referral Consideration

The Board has considered whether the rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further. 

In this case, the Board does not find any functional impairment or symptoms that are not already encompassed by the assigned schedular ratings for the entire rating period.  Throughout the rating period, symptoms of the neurological disabilities at issue, to include pain and numbing, have been contemplated by the schedular 

criteria.  These symptoms are either explicitly part of the schedular rating criteria or are like or similar to those symptoms and impairment explicitly listed in the schedular rating criteria.  The Veteran has not alleged and the lay and medical evidence of record does not reflect any unusual or distinct symptomatology not contemplated by the schedular criteria.  

The Board notes that on VA examinations in 2013 a VA examiner opined that the Veteran was not rendered unemployable due to his peripheral neuropathy, and these disabilities did not impair his ability to perform the actions of daily living.  While the 2013 VA examiner opined that the peripheral neuropathy of the lower extremities impaired the Veteran from walking long distances or standing for long periods, employment not involving these activities was not prohibited.  As such, the Board finds that the schedular rating criteria are adequate to rate these service-connected disabilities; therefore, no extraschedular referral under 38 C.F.R. § 3.321(b) is warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); 38 C.F.R. § 4.124a.

Finally, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when there is "collective impact" or 
"compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that 

the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  For these reasons, the Board finds that the schedular rating criteria are adequate, and no extraschedular referral is warranted in this case. 38 C.F.R. § 3.321(b)(1).  


ORDER

Service connection for hypertension, to include as due to herbicide exposure and/or a service-connected disability, is denied.  

Service connection for peripheral vascular disease, to include as due to herbicide exposure and/or a service-connected disability, is denied.  

A disability rating in excess of 10 percent for peripheral neuropathy of the right upper extremity is denied.  

A disability rating in excess of 10 percent for peripheral neuropathy of the left upper extremity is denied.  

A disability rating in excess of 20 percent for peripheral neuropathy of the right lower extremity is denied.  

A disability rating in excess of 20 percent for peripheral neuropathy of the left lower extremity is denied.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


